Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on October 21, 2021 in response to the Office Action of July 21, 2021 is acknowledged and has been entered. Claims 1, 10 and 19 have been amended. Claims 3 and 12 have been canceled. Claims 1, 2, 4-11 and 13-20 are pending and under examination in this Office Action.
Response to Amendment
The claim objections to claims 1, 10 and 19 are withdrawn in view of the amendments.
Applicant's amendments and accompanying arguments, filed on October 21, 2021, with respect to the rejection of all pending claims under 35 U.S.C. § 103 have been fully considered and are generally persuasive. Claims 1, 10 and 19 have been further amended herein to correct minor informalities. The pending claims are allowable for the reasons set forth below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob Beers (Reg. No. 68,574) on February 16, 2022.
The application has been amended as follows:
In line 19 of claim 1, amend “providing the amended provisioning request for the service” to recite “providing the amended provisioning request to the service.”
In line 19 of claim 10, amend “provide the amended provisioning request for the service” to recite “provide the amended provisioning request to the service.”
In line 18 of claim 19, amend “providing the amended provisioning request for the service” to recite “providing the amended provisioning request to the service.”
REASONS FOR ALLOWANCE
Claims 1, 2, 4-11 and 13-20 are allowed.
The following is an examiner's statement of reasons for allowance. These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
This invention is allowable in light of the applicant's arguments and amendments filed on October 21, 2021. A further search yielded the following closest prior arts, which fall short of teaching the applicant's invention, whether considered alone or in combination: 
Greenstein et al., US 2020/0007418 A1. This reference discloses a provisioning system that provisions a cloud computer service by recursively provisioning lower level services for use by the provisioned cloud computer service (Greenstein, para. [0034]).
Keller et al., US 8,515,799 B2. This previously recited reference discloses a staging system to observe the interactions between two or more components in distributed computing systems, consolidate the interaction into interaction patterns, 
   Noy et al., US 7,765,283 B2. This previously recited reference discloses fulfilling a network service provisioning request with various levels of device components (DC) sending messages and receiving responses to discover the provisioning path and then deciding the configuration operations for the network devices (Noy, FIGS. 4-6). Noy also discloses applying the determined configuration operations to configure the DCs supporting the network devices along the provisioning path (Noy, FIG. 4, FIG. 6).
Wylie et al., US 2008/0240119 A1. This reference discloses modeling estimations of resource provisioning with applying iterative and recursive algorithms to estimate the workload of the service nodes along a work flow path based on a Service Oriented Architecture (SOA) (Wylie, para. [0089]-[0092]).
Sapaliga et al., US 2015/0120889 A1. This reference discloses that an orchestration engine discovers appropriate SOA service management engine (SME) to handle creation of a SOA service. The SOA SME returns its dependent services to the orchestration engine (Sapaliga, para. [0092]).
	With respect to independent claims 1, 10 and 19, the prior arts of record fail to explicitly disclose a service based on a Service-Oriented Architecture or a Microservice Architecture recursively forwarding a staging request to one or more additional services and receiving a staging response until all provisioning of the service and of the one or more additional services is obtained while maintaining domain specific knowledge of each of the one or more additional services.

	Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448